Citation Nr: 1826538	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  14-35 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an additional allowance for a dependent spouse.


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Board acknowledges that in his October 2014 substantive appeal, the Veteran discussed entitlement to an earlier effective date for the acknowledgment of his spouse as a dependent.  Effective March 24, 2015, a claim for benefits must be submitted on the application form prescribed by the Secretary.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  However, as the Veteran's claim was received prior to March 2015, his statement may be interpreted as an informal claim which may be referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

In December 2017, the RO added the Veteran's spouse to his award as a dependent.


CONCLUSION OF LAW

There are no remaining questions of fact or law to be decided on the issue of entitlement to an additional allowance for a dependent spouse.  38 U.S.C. § 7104 (West 2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a December 2017 decision, the RO granted the Veteran an additional allowance for a dependent spouse.  This action represents a complete grant of the benefit sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As no further adjudication is required at this time, the claim will be dismissed.







ORDER

The claim of entitlement to an additional allowance for a dependent spouse is dismissed as moot.
	




____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


